Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 1 of 11 PageID #:158




                          EXHIBIT 10
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 2 of 11 PageID #:159
                                                 Saturday, August 22, 2020 at 9:56:16 PM Central Daylight Time

Subject:    RE: TikTok Plain-ﬀs' Counsel Meet and Confer
Date:       Friday, August 21, 2020 at 10:22:56 AM Central Daylight Time
From:       Katrina Carroll
To:         Ekwan E. Rhow, dgirard@girardsharp.com, jelias@girardsharp.com, apolk@girardsharp.com,
            Benjamin F. Johns, bmm@chimicles.com, Kyle Shamberg, Nicholas Lange, Lesley Weaver,
            akeller@dicelloleviU.com, dmillen@Vlmlaw.com, bhogan@Vlmlaw.com, Jon Jagher,
            kjus-ce@Vlmlaw.com, jsprengel@caﬀertyclobes.com, dherrera@caﬀertyclobes.com,
            nhagman@caﬀertyclobes.com, rrg@gordonlawchicago.com, Joseph Sauder,
            tyiatras@gmail.com, casey@lawoﬃceﬂynn.com, francisﬂynn@gmail.com,
            jbk@sstriallawyers.com, Tina Wolfson, Robert Ahdoot, Ted Maya, bking@ahdootwolfson.com,
            rstephan@stephanzouras.com, jzouras@stephanzouras.com, aﬁczko@stephanzouras.com,
            mshannon@stephanzouras.com, elangeland@langelandlaw.com, jtostrud@tostrudlaw.com,
            [o\ni@bo\nilaw.com, achang@bo\nilaw.com, ykolesnikov@bo\nilaw.com,
            jcotcheU@cpmlegal.com, mmolumphy@cpmlegal.com, tredenbarger@cpmlegal.com,
            nrahman@cpmlegal.com, ehg@classlawgroup.com, dmb@classlawgroup.com,
            jbk@classlawgroup.com, william.a.baird.1@gmail.com, jguglielmo@scoU-scoU.com,
            ecomite@scoU-scoU.com, jpe\grew@scoU-scoU.com, ekirkwood1@bellsouth.net,
            Wichmann@onderlaw.com, Onder@onderlaw.com, ssklaver@susmangodfrey.com, Kalpana
            Srinivasan, mgervais@susmangodfrey.com, ecc@fmcolaw.com, kcc@fmcolaw.com,
            rmf@fmcolaw.com, beth@feganscoU.com, melissa@feganscoU.com,
            jonathan@feganscoU.com
CC:         Marc E. Masters, Tom R. Freeman, Jonathan RoUer, Marc L. Godino, Kara Wolke, Lionel Glancy,
            David M. Given, Nicholas A. Carlin, James Pizzirusso, Megan E. Jones, Amanda Klevorn, Korey
            Nelson
AEachments: image001.png, 2020-08-21 SeUling Plain-ﬀs' Case Mgmt Schedule.docx

Ekwan:
As I said already, our group does not want to join in your personal dispute with defense counsel, which
appears to be based on defense counsel’s belief that you are engaged in some impropriety. This dispute
pertains to you and your ﬁrm and we just do not see how ge\ng involved beneﬁts the class in any way.
I would, however, like to brieﬂy correct some inaccuracies in your email:
     1.       You and Megan were never “conﬁrmed aUendees” at the media-on, as I’m sure Judge Phillips’
             oﬃce will aUest.
     2.       We never indicated that your par-cipa-on was “necessary” (to the contrary, as I repeatedly
             advised you, we were preparing for media-on for over two months and planned to proceed, with
             you or without you).
     3.       I told you that I did not have suﬃcient informa-on to understand Defendants’ posi-on on your
             conﬂict and that my greatest concern was to make sure your issues did not eliminate a seUlement
             opportunity for the class.
     4.       Our media-on conﬁden-ality agreement with Judge Phillips is no more baseless or unethical
             than your same media-on conﬁden-ality agreement with Judge Phillips (which, to date, you s-ll
             refuse to waive). It is important to note that we are willing and are eager to share the seUlement
             terms as soon as defendant authorizes it. Contrast this to your prior media-on, where defendant
             waived conﬁden-ality months ago, yet you s-ll have not shared what transpired.
As previously stated, we don’t believe that preparing for addi-onal li-ga-on is eﬃcient or in the best interest
of the class. The topics you list for discussion on your proposed call are not germane in light of the
procedural posture of the case. To address the maUers which are genuinely germane, aUached is a proposed
Case Management Schedule which the seUling plain-ﬀs intend to ﬁle next Tuesday.
As many people are on vaca-on this week with limited availability, I propose that in lieu of a call today, we

                                                                                                           Page 1 of 9
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 3 of 11 PageID #:160


have a group call Monday at 2:00 Central to reach consensus if possible. We believe a discussion of leadership
is appropriate at that -me. I will send a calendar invite to everyone on this chain.
Have a nice weekend.
Best,
Katrina

KATRINA CARROLL
Partner
CARLSON LYNCH LLP
111 W. Washington Street
Suite 1240
Chicago, IL 60602
Main: 312.750.1265
Direct: 312.750.1591
Fax: 773.598.5609
kcarroll@carlsonlynch.com
carlsonlynch.com




From: Ekwan E. Rhow <erhow@birdmarella.com>
Sent: Thursday, August 20, 2020 1:49 PM
To: Katrina Carroll <kcarroll@carlsonlynch.com>; dgirard@girardsharp.com; jelias@girardsharp.com;
apolk@girardsharp.com; bp@chimicles.com; bmm@chimicles.com; Kyle Shamberg
<kshamberg@carlsonlynch.com>; Nicholas Lange <nlange@carlsonlynch.com>; lweaver@bfalaw.com;
akeller@dicelloleviU.com; dmillen@Vlmlaw.com; bhogan@Vlmlaw.com; Jon Jagher <jjagher@Vlmlaw.com>;
kjus-ce@Vlmlaw.com; jsprengel@caﬀertyclobes.com; dherrera@caﬀertyclobes.com;
nhagman@caﬀertyclobes.com; rrg@gordonlawchicago.com; jgs@sstriallawyers.com; tyiatras@gmail.com;
casey@lawoﬃceﬂynn.com; francisﬂynn@gmail.com; jbk@sstriallawyers.com;
twolfson@ahdootwolfson.com; rahdoot@ahdootwolfson.com; tmaya@ahdootwolfson.com;
bking@ahdootwolfson.com; rstephan@stephanzouras.com; jzouras@stephanzouras.com;
aﬁczko@stephanzouras.com; mshannon@stephanzouras.com; elangeland@langelandlaw.com;
jtostrud@tostrudlaw.com; [o\ni@bo\nilaw.com; achang@bo\nilaw.com; ykolesnikov@bo\nilaw.com;
jcotcheU@cpmlegal.com; mmolumphy@cpmlegal.com; tredenbarger@cpmlegal.com;
nrahman@cpmlegal.com; ehg@classlawgroup.com; dmb@classlawgroup.com; jbk@classlawgroup.com;
william.a.baird.1@gmail.com; jguglielmo@scoU-scoU.com; ecomite@scoU-scoU.com; jpe\grew@scoU-
scoU.com; ekirkwood1@bellsouth.net; Wichmann@onderlaw.com; Onder@onderlaw.com;
ssklaver@susmangodfrey.com; Kalpana Srinivasan <ksrinivasan@susmangodfrey.com>;
mgervais@susmangodfrey.com; ecc@fmcolaw.com; kcc@fmcolaw.com; rmf@fmcolaw.com;
beth@feganscoU.com; melissa@feganscoU.com; jonathan@feganscoU.com
Cc: Marc E. Masters <mmasters@birdmarella.com>; Tom R. Freeman <qreeman@birdmarella.com>;
Jonathan RoUer <jroUer@glancylaw.com>; Marc L. Godino <mgodino@glancylaw.com>; Kara Wolke
<KWolke@glancylaw.com>; Lionel Glancy <LGlancy@glancylaw.com>; David M. Given <DMG@phillaw.com>;
Nicholas A. Carlin <NAC@phillaw.com>; James Pizzirusso <jpizzirusso@hausfeld.com>; Megan E. Jones
<mjones@hausfeld.com>; Amanda Klevorn <aklevorn@burnscharest.com>; Korey Nelson
<knelson@burnscharest.com>
Subject: Re: TikTok Plain-ﬀs' Counsel Meet and Confer


                                                                                                         Page 2 of 9
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 4 of 11 PageID #:161


Katrina –

My e-mail to the entire group of Interim Counsel is simply a request that you and others join in our
demand that Defendants’ counsel share the terms and conditions of the potential settlement that you
referenced in your “Joint Status Report” with all Interim Counsel so that we can all comply with Judge
Lee’s CMO No. 1. I assume that all Interim Counsel would agree that prompt review and discussion of
that information by everyone is in the best interest of the class and in the nature of the cooperative
approach suggested by Judge Lee. To that end, we are seeking a collaborative effort to request the
release of that information to all Interim Counsel and do not understand why you “see no benefit to be
gained for the class in making such a demand of Defendant at this time.” If any counsel who attended
the mediation has a different point of view from Ms. Carroll’s, please advise us.

In addition to specifically requesting this information in light of Judge Lee’s CMO No. 1, we are also
seeking this information so that we can determine whether we believe the potential settlement is fair
and reasonable to the class and our claims. We are not drawing any premature conclusions at this time.

We would hope that you, too, would reserve judgment on our actions as you sit in the position of having
information that has, to date, been concealed from us. Rather than go through the entire history relating
to mediation and correct any discrepancies in your email, let me highlight facts that are not in dispute,
including that: (1) as of August 7, less than a week before the August 13 mediation, Megan Jones and I
were confirmed attendees at the mediation and I was willing to drive down from a family vacation to
attend; (2) as of that date, all parties indicated that our participation was necessary and, importantly,
beneficial to the class given our history in the matter and unique claims and insight; (3) as documented
in e-mails and communications with Mr. Weibell, Defendants then prevented our participation based on
a “feeling” that you and I thought made no sense; and (4) Megan Jones and I remained willing to attend
without a baseless and unethical gag order, which we asked Defendants’ counsel to reconsider, but he
did not.

We remain willing and open to working with you and all counsel on all aspects of this case and to
support whatever is in the best interests of the class.

Finally, you have indicated that you do not believe a conference is necessary to discuss the various
items in Judge Lee’s CMO No. 1 given your purported conditional settlement. Absent an order from
Judge Lee to the contrary, we believe that the parties should proceed to meet and confer with
Defendants on the issues outlined in his CMO No. 1 and we intend to do so. Indeed, that Order was
issued the day after you filed your “Joint Status Report” so there is no current basis to believe Judge
Lee’s directives concerning the meet and confer process are moot. Certainly, until such time as any
conditional settlement is presented to the Court for approval, we believe it makes sense to prepare to
litigate these claims.

If any other Interim Counsel would like to participate, please join us for a pre-planning call on Friday,
August 21 at noon PST / 2 pm CST / 3 pm EST. We are happy to work collaboratively on these
issues with anyone willing to do so, and will send out a call in number to all who respond.

Sincerely,

Ekwan Rhow
Kara Wolke
David Given
Megan Jones
Amanda Klevorn

Ekwan E. Rhow

                                                                                                      Page 3 of 9
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 5 of 11 PageID #:162


Principal
O: 310.201.2100
F: 310.201.2110
E: erhow@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
www.BirdMarella.com




From: Katrina Carroll <kcarroll@carlsonlynch.com>
Sent: Wednesday, August 19, 2020 7:55 AM
To: Ekwan E. Rhow <erhow@birdmarella.com>; dgirard@girardsharp.com <dgirard@girardsharp.com>;
jelias@girardsharp.com <jelias@girardsharp.com>; apolk@girardsharp.com <apolk@girardsharp.com>;
bp@chimicles.com <bp@chimicles.com>; bmm@chimicles.com <bmm@chimicles.com>; Kyle Shamberg
<kshamberg@carlsonlynch.com>; Nicholas Lange <nlange@carlsonlynch.com>; lweaver@bfalaw.com
<lweaver@bfalaw.com>; akeller@dicelloleviU.com <akeller@dicelloleviU.com>; dmillen@Vlmlaw.com
<dmillen@Vlmlaw.com>; bhogan@Vlmlaw.com <bhogan@Vlmlaw.com>; Jon Jagher
<jjagher@Vlmlaw.com>; kjus-ce@Vlmlaw.com <kjus-ce@Vlmlaw.com>; jsprengel@caﬀertyclobes.com
<jsprengel@caﬀertyclobes.com>; dherrera@caﬀertyclobes.com <dherrera@caﬀertyclobes.com>;
nhagman@caﬀertyclobes.com <nhagman@caﬀertyclobes.com>; rrg@gordonlawchicago.com
<rrg@gordonlawchicago.com>; jgs@sstriallawyers.com <jgs@sstriallawyers.com>; tyiatras@gmail.com
<tyiatras@gmail.com>; casey@lawoﬃceﬂynn.com <casey@lawoﬃceﬂynn.com>; francisﬂynn@gmail.com
<francisﬂynn@gmail.com>; jbk@sstriallawyers.com <jbk@sstriallawyers.com>;
twolfson@ahdootwolfson.com <twolfson@ahdootwolfson.com>; rahdoot@ahdootwolfson.com
<rahdoot@ahdootwolfson.com>; tmaya@ahdootwolfson.com <tmaya@ahdootwolfson.com>;
bking@ahdootwolfson.com <bking@ahdootwolfson.com>; rstephan@stephanzouras.com
<rstephan@stephanzouras.com>; jzouras@stephanzouras.com <jzouras@stephanzouras.com>;
aﬁczko@stephanzouras.com <aﬁczko@stephanzouras.com>; mshannon@stephanzouras.com
<mshannon@stephanzouras.com>; elangeland@langelandlaw.com <elangeland@langelandlaw.com>;
jtostrud@tostrudlaw.com <jtostrud@tostrudlaw.com>; [o\ni@bo\nilaw.com <[o\ni@bo\nilaw.com>;
achang@bo\nilaw.com <achang@bo\nilaw.com>; ykolesnikov@bo\nilaw.com
<ykolesnikov@bo\nilaw.com>; jcotcheU@cpmlegal.com <jcotcheU@cpmlegal.com>;
mmolumphy@cpmlegal.com <mmolumphy@cpmlegal.com>; tredenbarger@cpmlegal.com
<tredenbarger@cpmlegal.com>; nrahman@cpmlegal.com <nrahman@cpmlegal.com>;
ehg@classlawgroup.com <ehg@classlawgroup.com>; dmb@classlawgroup.com <dmb@classlawgroup.com>;
jbk@classlawgroup.com <jbk@classlawgroup.com>; william.a.baird.1@gmail.com
<william.a.baird.1@gmail.com>; jguglielmo@scoU-scoU.com <jguglielmo@scoU-scoU.com>; ecomite@scoU-




                                                                                             Page 4 of 9
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 6 of 11 PageID #:163

<william.a.baird.1@gmail.com>; jguglielmo@scoU-scoU.com <jguglielmo@scoU-scoU.com>; ecomite@scoU-
scoU.com <ecomite@scoU-scoU.com>; jpe\grew@scoU-scoU.com <jpe\grew@scoU-scoU.com>;
ekirkwood1@bellsouth.net <ekirkwood1@bellsouth.net>; Wichmann@onderlaw.com
<Wichmann@onderlaw.com>; Onder@onderlaw.com <Onder@onderlaw.com>;
ssklaver@susmangodfrey.com <ssklaver@susmangodfrey.com>; Kalpana Srinivasan
<ksrinivasan@susmangodfrey.com>; mgervais@susmangodfrey.com <mgervais@susmangodfrey.com>;
ecc@fmcolaw.com <ecc@fmcolaw.com>; kcc@fmcolaw.com <kcc@fmcolaw.com>; rmf@fmcolaw.com
<rmf@fmcolaw.com>; beth@feganscoU.com <beth@feganscoU.com>; melissa@feganscoU.com
<melissa@feganscoU.com>; jonathan@feganscoU.com <jonathan@feganscoU.com>
Cc: Marc E. Masters <mmasters@birdmarella.com>; Tom R. Freeman <qreeman@birdmarella.com>;
Jonathan RoUer <jroUer@glancylaw.com>; Marc L. Godino <mgodino@glancylaw.com>; Kara Wolke
<KWolke@glancylaw.com>; Lionel Glancy <LGlancy@glancylaw.com>; David M. Given <DMG@phillaw.com>;
Nicholas A. Carlin <NAC@phillaw.com>; James Pizzirusso <jpizzirusso@hausfeld.com>; Megan E. Jones
<mjones@hausfeld.com>; Amanda Klevorn <aklevorn@burnscharest.com>; Korey Nelson
<knelson@burnscharest.com>
Subject: [EXTERNAL] RE: TikTok Plain-ﬀs' Counsel Meet and Confer

Ekwan:

Thank you for your email.

As you know, all cases (except for your consolidated ac-on) were represented at the media-on and ac-vely
par-cipated in the nego-a-ons. Further, representa-ves from all cases have con-nually communicated
throughout the history of this case and we con-nue to do so now. To the extent that your email represents
some reconsidera-on of your prior posi-on and a newfound aUempt at collabora-on with co-counsel beyond
your group, we welcome you. As you are aware, we have previously reached out to you in an eﬀort to
establish a collabora-ve and coopera-ve rela-onship among all plain-ﬀs’ counsel in this case. We are
heartened that you now appear to be recep-ve.

At this point, however, we do not believe it is appropriate for us to join your eﬀort to force Defendant to
provide informa-on regarding the seUlement terms to you. If you choose to proceed with your demand to
defense counsel, we will take no posi-on on it. While we have always supported the idea of you par-cipa-ng
in the media-on and receiving informa-on regarding the pending seUlement, we simply see no beneﬁt to be
gained for the class in making such a demand of Defendant at this -me, which could derail the hard-fought
seUlement which we have worked for months to resolve on mutually agreeable terms and with the assistance
of a seasoned and tremendously respected mediator. Of course, once the seUlement is made public, we
would welcome any dialogue that would lead to the best possible result for the class. We understand your
concern that 90 days is too long to withhold seUlement terms and to allay that, we will explore with
Defendant a poten-al compromise that would make the terms available sooner.

For now, we see no need to deviate from the typical process of seUlement approval. Quite frankly, Ekwan,
your request to now receive the seUlement informa-on in advance of its public disclosure appears to be
somewhat at odds with your posi-on regarding par-cipa-on in the media-on process, and adds to the list of




                                                                                                       Page 5 of 9
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 7 of 11 PageID #:164

somewhat at odds with your posi-on regarding par-cipa-on in the media-on process, and adds to the list of
decisions you have made in this case that appear to be driven more by your personal interest in securing
control over the li-ga-on than what is in the best interest of our collec-ve clients and the class. Brieﬂy, the
history is as follows:

    1.       On June 3, 2020, we invited all counsel- including you (meaning, Bird Marella)- to par-cipate in
            the media-on. Despite having mediated already with Judge Phillips, albeit unsuccessfully, you
            immediately declined. Your stated reason for declining was that you would prefer to await Judge
            Koh’s appointment of interim lead counsel in the consolidated Northern District of California
            cases. You also indicated to all counsel that you would be pursuing interven-on in our case for
            purposes of dismissal and transfer and circulated Judge Lee’s brieﬁng order.
    2.       On June 4, 2020, despite your having ﬁled interven-on papers in our case, we again reached out
            to all counsel. Because we did not want to forego an opportunity to pursue meaningful relief for
            the class, and recognizing the procedural status of the cases, we suggested that all counsel in the
            Northern District of California cases could self-order for purposes of media-on or else pursue
            expedited leadership proceedings before Judge Koh to alleviate the concerns raised regarding the
            appointment of leadership prior to the media-on. You declined to pursue either of these
            sugges-ons and dug in on your refusal to par-cipate in the media-on process.
    3.       On June 8, 2020, we held an organiza-onal conference call among all counsel to discuss the
            media-on, our nego-a-on strategy and how best to proceed. Representa-ves from all of the
            districts par-cipated on that call. You declined.
    4.       On June 8, 2020, in our prepara-ons for media-on, we asked you to provide us with the
            informa-on exchanged during your prior media-on with Judge Phillips so that those par-cipa-ng
            in the next round would have a clearer picture of everything that happened. In response, without
            any basis whatsoever, you accused us of improperly rushing to media-on and being unprepared.
            You declined to share any informa-on with us regarding the prior media-on, even though
            Defendant was willing to waive the media-on privilege Your decision was shockingly at odds with
            the best interests of the class and appeared to be driven by your desire to maintain some type of
            proprietary, self-serving interest over the history of the nego-a-ons with the Defendant.
    5.       On June 12, 2020, we learned that certain counsel in your consolidated ac-on (who were invited
            to par-cipate in the media-on along with everyone else) contacted defense counsel insis-ng that
            TikTok to pull out of the media-on and accusing us of aUemp-ng to conduct a “reverse auc-on.”
            Hence, wholly apart from merely refusing to par-cipate in the media-on, your group
            aﬃrma-vely aUempted to thwart a seUlement opportunity for the class. And of course, the
            accusa-on of a “reverse auc-on” was completely baseless, since we had been con-nually invi-ng
            you to aUend the media-on and nego-ate collabora-vely with us. Again, it appeared that your
            mo-va-ons leaned toward self-interest over the needs of the class.
    6.       On June 16, 2020, we reiterated our request that you allow us to know what happened at your
            prior media-on. You again declined.
    7.       On June 23, 2020, you ﬁled a reply brief in support of your interven-on mo-on in our court that
            asserted that Northern District of Illinois counsel somehow conspired with defense in ﬁling a joint
            response brief opposing interven-on. When you were informed that Judge Lee had, in fact,
            ordered us to ﬁle the joint brief, you refused to correct your misrepresenta-on with the court.




                                                                                                           Page 6 of 9
     Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 8 of 11 PageID #:165

           ordered us to ﬁle the joint brief, you refused to correct your misrepresenta-on with the court.
   8.        On July 17, 2020, we congratulated you on your appointment as lead for the Northern District of
           California case, told you we’d like to set our diﬀerences aside to ensure produc-ve collabora-on,
           and again, invited you to par-cipate in media-on. You responded the same day, asked us to copy
           Marc Masters on all communica-ons going forward despite your having been appointed as lead
           counsel, and reiterated your prior refusal to par-cipate in the media-on.
   9.        On July 30, 2020, we argued the MDL. During the argument, the panel was concerned about
           your refusal to par-cipate in media-on. You conﬁrmed at the argument that you would not
           aUend. You did not reconsider your refusal in the days following the argument.
   10.      Meanwhile, during our July and early August discussions with the mediator’s oﬃce, we learned
           that your group contacted the mediator without our prior knowledge or authoriza-on to interfere
           in the media-on process by aUemp-ng to discourage the mediator from allowing us to proceed.
           In fact, your group created such a signiﬁcant distrac-on that we had to devote substan-al -me
           and eﬀort to addressing your aUempts at interference in the days- and even hours- leading all the
           way up to the media-on.
   11.      On August 4, 2020, axer the MDL panel issued its ruling sending the cases to Northern District of
           Illinois, you suddenly reached out, indica-ng your willingness to be included in the media-on.
           (Again, a reversal of posi-on that appeared to be mo-vated by self-interest rather than the best
           interest of the plain-ﬀs and the class.) Thereaxer, even though we were very well-organized and
           had prepared for media-on for over two months, we made every eﬀort to include your group and
           even reserved two in-person spots (of only eight available) for you and Megan (your group’s
           “seUlement” counsel). Even when defense counsel raised issues concerning a perceived conﬂict
           with your ﬁrm’s par-cipa-on, we implored them to allow you to aUend. We tried to assist you in
           resolving the personal dispute between your ﬁrm and defense counsel, which threatened the
           integrity of the en-re media-on and would rob the class of a unique opportunity at seUlement
           given the poli-cal climate as well as TikTok’s ongoing discussions with poten-al acquirors. When
           this dispute surfaced again in the ﬁnal days preceding the media-on, we even went so far as to
           suggest several avenues that you could explore with defense counsel. One of our sugges-ons
           was to use our mediator to work through these issues separately, the day before the media-on,
           to eliminate the distrac-on. We do not know all the details of your discussions, but our
           understanding is that you did not fully pursue all of your available op-ons. Nor would you agree
           that Megan could par-cipate in your stead, something that the Defendant agreed to permit.
   12.      And ﬁnally, the day before the media-on, we asked you again whether you would waive
           conﬁden-ality so that we wouldn’t waste our -me bidding against the class. Your response was
           to condi-on your providing us with informa-on concerning the prior media-on on your personal
           aUendance at the media-on. We fail to understand how holding this informa-on hostage
           beneﬁUed the class in any way. You lex us (and the class) no choice but to nego-ate in a
           vacuum. Even now, you s-ll have not shared what happened at your media-on, even though the
           Defendant has expressly consented for you to share such informa-on. This is yet another
           example of conduct which appears to be calculated to serve your personal interest in controlling
           this li-ga-on, rather than serving the needs and interests of our collec-ve clients and the class.

Ekwan, as this makes clear, from the very outset, we have aUempted to include all counsel (including you up




                                                                                                        Page 7 of 9
      Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 9 of 11 PageID #:166

Ekwan, as this makes clear, from the very outset, we have aUempted to include all counsel (including you up
un-l the ﬁnal hours preceding the media-on) in the media-on process for the beneﬁt of the class. Conversely
and to the detriment of the class, you and/or other counsel from your consolidated case have refused our
numerous aUempts at coopera-on, implored defense counsel not to mediate with us and also interfered with
the integrity of the seUlement process by contac-ng the mediator for the purpose of denying the class the
opportunity of a favorable, nego-ated resolu-on to this li-ga-on. Notwithstanding these subversive ac-ons,
we con-nue to recognize the value of full par-cipa-on and welcome the opportunity to work together as we
try to move the seUlement towards ﬁnal approval.

As you know, we now have reached a tenta-ve seUlement of the claims in this case, with the majority of the
cases in the MDL ac-vely par-cipa-ng. We intend to present that seUlement to the court in the normal
course. Given that the case is seUled, we see no beneﬁt to the class whatsoever of engaging with you in
standard “li-ga-on track” discussions (discovery, class cer-ﬁca-on, etc.) which are now moot. CMO No. 1
provides for an appropriate meet and confer to discuss li-ga-on decisions and the ﬁling of a proposed case
management schedule, but only “to the extent applicable.” (See CMO No. 1 at ¶9(d), 9(f)). The discussions
you are sugges-ng are not at all applicable now. Of course, we are happy to discuss whatever is ripe and
makes sense.

Best,
Katrina Carroll
Jon Jagher


KATRINA CARROLL
Partner
CARLSON LYNCH LLP
111 W. Washington Street
Suite 1240
Chicago, IL 60602
Main: 312.750.1265
Direct: 312.750.1591
Fax: 773.598.5609
kcarroll@carlsonlynch.com
carlsonlynch.com




From: Ekwan E. Rhow <erhow@birdmarella.com>
Sent: Tuesday, August 18, 2020 4:36 PM




                                                                                                       Page 8 of 9
    Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 10 of 11 PageID #:167

Sent: Tuesday, August 18, 2020 4:36 PM
To: Katrina Carroll <kcarroll@carlsonlynch.com>; dgirard@girardsharp.com; jelias@girardsharp.com;
apolk@girardsharp.com; bp@chimicles.com; bmm@chimicles.com; Kyle Shamberg
<kshamberg@carlsonlynch.com>; Nicholas Lange <nlange@carlsonlynch.com>; lweaver@bfalaw.com;
akeller@dicelloleviU.com; dmillen@Vlmlaw.com; bhogan@Vlmlaw.com; Jon Jagher <jjagher@Vlmlaw.com>;
kjus-ce@Vlmlaw.com; jsprengel@caﬀertyclobes.com; dherrera@caﬀertyclobes.com;
nhagman@caﬀertyclobes.com; rrg@gordonlawchicago.com; jgs@sstriallawyers.com; tyiatras@gmail.com;
casey@lawoﬃceﬂynn.com; francisﬂynn@gmail.com; jbk@sstriallawyers.com;
twolfson@ahdootwolfson.com; rahdoot@ahdootwolfson.com; tmaya@ahdootwolfson.com;
bking@ahdootwolfson.com; rstephan@stephanzouras.com; jzouras@stephanzouras.com;
aﬁczko@stephanzouras.com; mshannon@stephanzouras.com; elangeland@langelandlaw.com;
jtostrud@tostrudlaw.com; [o\ni@bo\nilaw.com; achang@bo\nilaw.com; ykolesnikov@bo\nilaw.com;
jcotcheU@cpmlegal.com; mmolumphy@cpmlegal.com; tredenbarger@cpmlegal.com;
nrahman@cpmlegal.com; ehg@classlawgroup.com; dmb@classlawgroup.com; jbk@classlawgroup.com;
william.a.baird.1@gmail.com; jguglielmo@scoU-scoU.com; ecomite@scoU-scoU.com; jpe\grew@scoU-
scoU.com; ekirkwood1@bellsouth.net; Wichmann@onderlaw.com; Onder@onderlaw.com;
ssklaver@susmangodfrey.com; Kalpana Srinivasan <ksrinivasan@susmangodfrey.com>;
mgervais@susmangodfrey.com; ecc@fmcolaw.com; kcc@fmcolaw.com; rmf@fmcolaw.com;
beth@feganscoU.com; melissa@feganscoU.com; jonathan@feganscoU.com
Cc: Marc E. Masters <mmasters@birdmarella.com>; Tom R. Freeman <qreeman@birdmarella.com>;
Jonathan RoUer <jroUer@glancylaw.com>; Marc L. Godino <mgodino@glancylaw.com>; Kara Wolke
<KWolke@glancylaw.com>; Lionel Glancy <LGlancy@glancylaw.com>; David M. Given <DMG@phillaw.com>;
Nicholas A. Carlin <NAC@phillaw.com>; James Pizzirusso <jpizzirusso@hausfeld.com>; Megan E. Jones
<mjones@hausfeld.com>; Amanda Klevorn <aklevorn@burnscharest.com>; Korey Nelson
<knelson@burnscharest.com>
Subject: TikTok Plain-ﬀs' Counsel Meet and Confer

Dear Counsel –

I’m writing on behalf of my firm and the other four law firms who were appointed by Judge Lucy H.
Koh to the interim leadership group in the Northern District of California. Pursuant to Judge John Z.
Lee’s August 17, 2020 Case Management Order No. 1 (the “CMO”), all counsel in the cases listed in
Exhibit A thereto are now Interim Counsel and have been ordered to meet and confer on certain issues.
I’m writing to begin that process.

First, our five firms intend to send a letter to Defendants by noon PST tomorrow demanding they
reveal all the terms of their potential settlement. All designated Interim Counsel are entitled to know
those terms pursuant to the CMO and because they pertain to our respective clients and the class in
general. We will advise Defendants that we will stipulate to the standard mediation confidentiality
provisions to protect that information from improper disclosure. If you would like to sign on to our
letter demand, please let us know by 10 a.m. PST tomorrow and we will circulate a draft to you. We
are hopeful that the firms who participated in the August 13 mediation will join in the request that all
Interim Counsel be given the opportunity to see the terms and discuss the potential settlement and
contingencies that are present.

Next, the CMO mandates that all Interim Counsel participate in a meet and confer with Defendants
concerning discovery, class certification, experts, dispositive motions, and settlement prior to the filing
of a joint proposed case management schedule on September 8. We would like to suggest a meet and
confer internally among all plaintiffs’ counsel to see if we can reach a consensus on these issues before
discussing them with Defendants. Please let us know your availability next Monday or Tuesday for




                                                                                                        Page 9 of 9
    Case: 1:20-cv-04699 Document #: 11-11 Filed: 08/27/20 Page 11 of 11 PageID #:168


this discussion. That will allow enough time to receive a response from Defendants on our demand for
the terms of the potential settlement, which are part of this meet and confer.

Finally, the CMO directs all Interim Counsel to meet and confer about leadership and liaison counsel,
and to attempt to reach consensus before filing any motions/applications by the September 8 deadline.
We would like to have these discussions as a group next Monday or Tuesday as well. Please advise of
your availability.

We recognize that, even beyond the terms of the CMO, Judge Lee may have a different approach to
lead appointments than does Judge Koh. We seek an approach that is as inclusive as possible and are
interested in any and all input. We look forward to working with you.

Sincerely,

Ekwan Rhow
Kara Wolke
David Given
Megan Jones
Amanda Klevorn

Ekwan E. Rhow
Principal
O: 310.201.2100
F: 310.201.2110
E: erhow@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
www.BirdMarella.com




This email has been scanned for spam and viruses. Click here to report this email as spam.




This email has been scanned for spam and viruses. Click here to report this email as spam.




                                                                                                 Page 10 of 9
